Citation Nr: 1043687	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  04-33 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable disability evaluation for 
degenerative changes of the thoracic spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to July 
1992.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Lincoln, Nebraska, VA 
Regional Office (RO).  

This case has previously come before the Board.  Most recently, 
in December 2008, the matter was remanded to the agency of 
original jurisdiction (AOJ) for issuance of a statement of the 
case.  The case has been returned to the Board for further 
appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Following the issue of a statement of the case in June 2010, the 
Veteran perfected an appeal with an August 2010 VA Form 9, in 
which he requested a videoconference hearing.  The Veteran should 
be afforded an opportunity for a hearing.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a 
Board hearing via videoconference.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


